Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing 345 Park Avenue New York, NY 10154-1895 Main Fax October 24 2007 John Reynolds, Assistant Director Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: China Holdings Acquisition Corp. Amendment No. 3 to Form S-1 Registration Statement File No. 333-145085 Dear Mr. Reynolds: On behalf of our client, China Holdings Acquisition Corp., a Delaware corporation (the Company), we transmit herewith for filing with the Securities and Exchange Commission (the Commission), pursuant to Section 6 of and Regulation C under the Securities Act of 1933, as amended, and Rule 101(a)(1)(i) of Regulation S-T under the Commissions Electronic Data Gathering and Retrieval System (EDGAR), one complete electronic version of Amendment No. 4 (Amendment) to the Companys Registration Statement on Form S-1 (No. 333-145085) (together, the Registration Statement ). The Amendment responds to the comments set forth in the Staffs letter dated October 22, 2007 (the Staffs Letter). In order to facilitate your review of the Amendment, we have responded, on behalf of the Company, to each of the comments set forth in the Staffs Letter, on a point-by-point basis. The numbered paragraphs set forth below respond to the Staffs comments and correspond to the numbered paragraphs in the Staffs Letter. Page numbers refer to the marked copy of the prospectus included in the Amendment (Prospectus). Securities and Exchange Commission October 24, 2007 Page 2 The Companys responses to the Staffs comments set forth in the Staffs Letter are as follows: Comment Response Number Prospectus Cover Page 1. On the prospectus cover page, you make reference to the fact that the registrant will focus its acquisition search in China for the first nine months, but then will expand the search to all of Asia thereafter. What is the significance of the nine month point to the relative desirability of transactions conducted in the PRC as opposed to Asia in general, and why is nine months the break point in such determination. If the Company does not effect an initial business combination or enter into a letter of intent, agreement in principle or definitive agreement within the initial 18 month period, the Company, in accordance with its amended and restated certificate of incorporation, will be required to dissolve and liquidate. Since the Companys focus is to find a target business in China, the Company will search for potential acquisition targets in China exclusively for the first nine months after the consummation of the offering, which is half of the 18 month period that it has to effect an initial business combination or enter into a letter of intent, agreement in principle or definitive agreement to be able to extend the 18 month period for an additional six-months. The Company has determined that nine months is a reasonable amount of time to devote exclusively to China, but due to the consequences of not finding a target within 18 months, it believes that allowing itself nine months to expand its search to other countries in Asia will increase the likelihood that it will find an attractive target business with the initial 18 month period. The Offering, page 4 Transfer restrictions on private placement warrants, page 7 2. We note your reference on page 7 to the reliance on Section 4(1) of the Securities Act of 1933, as amended, by affiliates of the registrant in selling their founders shares.
